Citation Nr: 1003416	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right lower leg peroneus brevis fascial defect from June 4, 
2002.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 24, 2002, to 
June 3, 2002.  

The following procedural history was reported in the Board's 
June 2009 REMAND decision and is repeated here for clarity.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the Veteran service 
connection and a noncompensable evaluation for a right lower 
leg peroneus brevis fascial defect from June 4, 2002.  In 
March 2004, the Appellant filed a notice of disagreement 
(NOD) with the assigned rating.  A statement of the case 
(SOC) was issued in April 2006, and the Appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2006.  In a July 2007 rating 
decision, the RO the assigned a 10 percent rating for the 
right lower extremity disability, effective June 4, 2002.

Because the appeal arises from the Veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized this matter 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
that are already service-connected).  Moreover, although the 
RO granted a 10 percent rating for a right lower leg peroneus 
brevis fascial defect from June 4, 2002, inasmuch as higher 
ratings for this disability are available under the 
applicable schedule, the claim remains in controversy.  See 
AB, Appellant, v. Brown, 6 Vet. App. 35 (1993).

In September 2007, the Veteran appeared at the RO before the 
undersigned Veterans Law Judge and presented oral testimony 
in support of the claim.  A transcript of this hearing has 
been associated with the claims file.

In January 2008 the Board denied the Veteran's claim for 
entitlement to an initial evaluation in excess of 10 percent 
for right lower leg peroneus brevis fascial defect.  

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In a February 2009 Order, the 
Court granted the VA General Counsel's and Appellant's Joint 
Motion For Remand.  The Board's decision was vacated and the 
Veteran's claim was remanded to the Board.  The Order called 
for the claim to be remanded primarily so that a 
contemporaneous neurological examination could be conducted.  
This examination was to address whether a higher or separate 
rating was warranted pursuant to the Diagnostic Codes (DCs) 
for diseases of the peripheral nerves.  

The record reflects that VA examinations were conducted in 
June 2009.  The claim has now been returned to the Board for 
further appellate consideration.  

Review of documents dated subsequent to the Board's REMAND 
decision includes a September 2009 report of contact.  Over 
the telephone, the Veteran responded in the affirmative to 
the question as to whether he wanted a hearing at the RO, but 
he also noted that his case was ready to be forwarded to the 
Board.  As he has already been provided a hearing before the 
undersigned Veterans Law Judge, sitting in Louisville, 
Kentucky, it is concluded by the Board that his wish is for 
his case to be addressed by the Board.  


FINDING OF FACT

The competent medical evidence demonstrates that for the 
period from June 4, 2002 to the present, the Veteran's right 
lower leg peroneus brevis fascial defect is manifested by 
subjective complaints of severe pain at the site of the 
fascial defect with occasional small muscle herniation, but 
without clinical evidence of actual injury or impairment of 
physical function of the right peroneus brevis muscle.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a right lower leg peroneus brevis fascial defect from 
June 4, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.73, Diagnostic Codes (DCs) 
5326- 5311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a Claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify Claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the Claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the Claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the Claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the Claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In May 2003, prior to the initial adjudication of the 
Veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected right lower leg disorder, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

With respect to the Dingess requirements, it is noted that 
the Veteran was provided additional VCAA letters in November 
2007 and December 2008 regarding the increased rating issue 
on appeal, and he was provided with notice of this 
information.  As such, there is no prejudice to the Veteran 
with respect to any notice deficiencies related to the rating 
or effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton, supra; see also 38 C.F.R. § 20.1102 (2009) 
(harmless error).

Next, the VCAA requires that VA make reasonable efforts to 
assist the Claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has also been afforded contemporaneous neurological and 
peripheral nerves examinations and has testified at a 
personal hearing.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Legal Criteria - In General

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a Claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2009).  

Muscle Injuries - Specific Laws and Regulations

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2009).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b) (2009).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2009).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2009).  The Court, citing Robertson v. 
Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) 
is essentially a totality-of-the-circumstances test and that 
no single factor is per se controlling.  Tropf v. Nicholson, 
20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle 
without debridement or infection. Records of the injury are 
demonstrated by a superficial wound with brief treatment and 
return to duty, healing with good functional results, and no 
cardinal signs or symptoms of muscle disability.  The 
objective findings would include a minimal scar, but no 
evidence of fascial defect, atrophy, or impaired tonus and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d) (2009).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.  A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

Miscellaneous muscle injuries

The Veteran's service-connected right lower leg peroneus 
brevis fascial defect is rated under the criteria for 
evaluating muscle injuries contained in 38 C.F.R. § 4.73.  
The applicable DCs are 5311 and 5326.  DC 5311 assigned 
disability on the basis of impairment of Muscle Group XI, 
which are the posterior and lateral crural muscles, and 
muscles of the calf: (1) triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  The function 
of Muscle Group XI involves propulsion, plantar flexion of 
foot (1); stabilization of arch (2, 3); flexion of toes (4, 
5); and flexion of knee (6).  A noncompensable evaluation is 
assigned for slight impairment of Muscle Group XI.  A 10 
percent evaluation is assigned for moderate impairment of 
Muscle Group XI; a 20 percent evaluation is assigned for 
moderately severe impairment of Muscle Group XI; and a 30 
percent evaluation is assigned for severe impairment of 
Muscle Group XI.

DC 5326 provides for the assignment of a 10 percent 
evaluation for extensive muscle hernia without other injury 
to the muscle.

Factual Background

The evidence pertinent to the period commencing June 4, 2002, 
when service connection went into effect for the Veteran's 
right lower leg peroneus brevis fascial defect, includes 
private outpatient reports dated June 2002, August 2002, 
September 2002, and November 2002, which show treatment for 
the Veteran's subjective complaints of right leg pain with 
foot numbness due to the fascial defect.  

Magnetic resonance imaging (MRI) in September 2002 showed 
congenital lumbar central stenosis, crowding of both L-4 
nerve roots due to disc bulging, and multi level diffuse disc 
bulges.  In October 2002, the Veteran underwent epidural 
steroidal injections.  A November 2002 report reflected a 
small fascial hernia involving the distal anterolateral 
aspect of the leg with a muscle hernia.  He had some 
irritation of the superficial saphenous nerve in this region 
as it existed through this hernia.  However, the report of a 
June 2003 VA examination referred to a prior 
electromyographic (EMG) study performed in September 2002, 
which was negative for any evidence of nerve entrapment of 
the Veteran's right lower extremity.  

Examination by VA in June 2003 found no evidence of muscle 
herniation of the peroneus, brevis, or longus muscles of his 
right lower extremity at the site of the fascial defect.  
Muscle and neurological examination of his right lower 
extremity was normal, and he was able to move his right leg, 
ankle, and toes without difficulty.  The diagnosis was 
fascial defect of the right lower extremity with no evidence 
of herniation.

VA outpatient reports for the period from December 2003 to 
June 2004 show occasional treatment of the Veteran for 
complaints of right leg pain and numbness associated with his 
service-connected disability that was sometimes characterized 
as being severe and unbearable.  MRI study in December 2003 
revealed a protrusion associated with muscle herniation at 
the site of the fascial defect that manifested itself when 
the Veteran was standing, resulting in pain.  Treatment 
involved prescription of painkillers, including Vicodin.

Upon VA examination in August 2004, the Veteran presented 
with complaints of right leg pain and numbness.  No muscle 
herniation or residuals were detected at the site of the 
right fascial defect.

VA outpatient records dated June 2004 to February 2007 
reflect that the Veteran complained of constant pain on the 
outer and posterior aspect of his right leg associated with 
his service-connected disability that was described by him as 
a burning, throbbing, stabbing, and pulsating type of pain 
that was aggravated by standing or walking.  The pain was not 
completely relieved with medication, and he needed to rest 
after 25 minutes of walking or 45-60 minutes of prolonged 
standing.  The herniation at the site of the fascial defect 
could be reproduced when the Veteran tensed his muscles, but 
it reduced when he relaxed them.  He was prescribed a pair of 
compression stockings to reduce intermittent herniation of 
the muscle at the site of the fascial defect.  His right leg 
muscle strength was normal and without atrophy, and his right 
leg reflexes were normal on neurological examination.  EMG 
nerve conduction study of in June 2005 was within normal 
limits and revealed no evidence of radiculopathy, plexopathy, 
mononeuropathy, myopathy, or overt peripheral neuropathy in 
the peroneal distribution of his right lower extremity.  His 
right leg gait and ability to move his right lower extremity, 
ankle, and feet were normal and largely intact.  The records 
reflect that in July 2004, the Veteran was offered surgery to 
correct his right lower extremity fascial defect if he 
elected to have it, but he declined.

When examined by VA in November 2006, the Veteran reported 
having severe and constant pain at the site of his fascial 
defect in his right lower extremity that forced him to quit 
his employment as a corrections officer.  He indicated that 
his right leg pain made it very difficult for him to use 
stairs and walk or stand on hard floors, and he lost several 
days of work because of it, ultimately resulting in his 
resignation from his job.  Physical examination revealed 
normal right lower extremity musculature with moderate point 
tenderness in a 1 to 2- centimeter area at the site of the 
fascial defect.  Prior MRI and EMG studies were noted to have 
been unremarkable.  The impression was fascial defect, right 
lower extremity, with subjective complaints of constant 
baseline pain, characterized as 7-8 out of 10, with flare-ups 
of pain as severe as 10 out of 10 in intensity.  The examiner 
remarked that these subjective complaints appeared to be out 
of proportion to the objective findings obtained on physical 
examination.

VA outpatient medical reports dated February 2007 to June 
2007 show that the Veteran was treated for complaints of 
severe right lower extremity pain attributed to right 
peroneal neuritis secondary to right foreleg muscle-fascial 
herniation.  The pain was not responsive to painkiller 
medication, compression stockings, massage, or application of 
peri-peroneal nerve blocks from the right fibular head 
region, hernia site, and dorsum of the right foot.

VA examination in June 2007 was unable to find any 
prominences involving the Veteran's right peroneal nerve, 
problems with the functional capacity of the joints of his 
right lower extremity, or any other specific pathology that 
could adequately explain his subjective symptoms of severe 
right leg pain.  The examination report reflects that the 
Veteran had been employed as a corrections officer until 
April 2006, and in the past two months had been employed in 
an automobile dealership selling cars.

An August 2007 MRI study of the musculature of the Veteran's 
right lower extremity revealed a sessile bony protrusion at 
the distal tibial metadiaphysis that was nonspecific, benign 
in appearance, and unchanged from prior MRI study conducted 
in 2004.  The musculature in the right distal leg otherwise 
appeared normal in contour and signal.  The report indicates 
that the Veteran's subjective complaints of right leg pain 
could not be fully explained by these clinical findings.

During a September 2007 hearing before the undersigned 
Veteran's Law Judge, the Veteran and his father testified, in 
essence, that the Veteran experienced severe and constant 
pain in his right lower extremity due to his service- 
connected right lower leg peroneus brevis fascial defect, and 
that because of it he was unable to stand or walk for 
prolonged periods of time and was unable to perform many 
basic job-related physical activities.  This, in turn, 
severely impaired his ability to work and this prevented him 
from maintaining regular employment.  He also said that the 
pain encompassed the entire leg, from the hip to the foot and 
resulted in a limp.  

In a VA October 2007 report, examination of the right lower 
leg showed that the Veteran suffered from neurological 
deficits in the right lower extremity.  A small 1 cm. fascial 
defect was palpable.  There was positive Tinel's in the right 
superficial peroneal pattern at the right anterolateral 
distal 1/3 of the limb, as well as at the fibular head.  The 
impression was of lateral anterior compartment fascial defect 
with intermittent muscle herniation with right peroneal 
sensory and motor nerve paresthesias/dysesthesias despite 
normal function by EMG/NCS.  

Numerous statements were submitted into the record in October 
2007.  The statements were provided by co-workers of the 
Veteran.  They all attested to the fact that the Veteran 
walked with a limp and was somewhat unstable when ambulating.  

Subsequently dated VA treatment records through December 2008 
show that the Veteran continued to be seen in the pain clinic 
for pain associated with right neuropathic peroneal 
neuralgia.  In November 2008, he was seen due to an acute 
worsening of his low back pain.  At that time, he also 
reported radiation of pain into both extremities.  The 
assessment was that his chronic right lower extremity pain 
was unchanged.  He was to continue with treatment at the 
clinic.  There was also a notation that sciatic nerve blocks 
or radiofrequency ablation was suggested.  Degenerative disc 
disease (DDD) was also felt to be a contributing factor.  

Various VA examinations (neurological, arteries, peripheral 
nerves, orthopedic) were conducted in August 2009.  The 
examiner reviewed the entire claims file in connection with 
the Veteran's claim.  The doctor noted the history of the 
inservice manifestation of the Veteran's right lower leg 
fascial defect.  The Veteran told the examiner that he had 
constant pain in the right lower leg that radiated form the 
hip and lower back to the big toe.  The pain was a dull and 
aching pain at baseline that rated as an 8/10 in severity.  
The Veteran also noted that he had stiffness and difficulty 
bending at the lumbar spine as well as lack of endurance.  
There were flares of increased pain that were sharp.  These 
occurred 2 to 3 times a week and lasted 1 to 5 days.  These 
were precipitated by walking around the year and were 
alleviated by rest and medication.  

The Veteran reported that his back and leg were weak.  He 
also reported numbness, burning, and tingling in the right 
leg following the L-5 dermatome.  He stated that he normally 
wore a compression stocking on the right leg but did not wear 
it to the exam.  He also normally wore a lumbar corset brace 
but did not wear it the day of the exam.  He stated that his 
right leg condition affected his mobility including walking, 
transfers, activities of daily living, recreational 
activities, and driving.  He felt unable to cut the grass or 
play with children.  The Veteran denied any knowledge of 
having vascular disease, but he said that doctors had said 
that he might.  

The physical examination revealed peripheral pulses were 
normal.  He had instantaneous capillary refill in the toes of 
both feet.  There was no evidence of vascular defect.  The 
fascial defect was located 14 cm. proximal to the lateral 
malleolus at its most proximal extent.  It measured 10 by 3 
cm. overall.  There was no actual muscle herniation through 
the defect, but the muscle could be palpated under the 
defect.  The Veteran exhibited significant subjective pain to 
light touch of the area, but the examiner noted that this was 
not displayed when the area was touched at later times.  In 
regards to lower extremity strength, the examiner found that 
his apparent strength was so weak that he could not lift 
either leg off the table to flex or extend from the knees.  
This weakness was "clearly contradicted" by the fact that 
he could use these same legs to stand form sitting and to 
walk.  There was no muscle atrophy, tremor, or fasciculation 
in the legs.  Deep tendon reflexes were normal at 2/4 
throughout and were symmetrical.  The examiner noted that the 
Claimant's normal reflexes, the lack of atrophy, and down-
going toes were contradictory to his reported paralysis in 
the right leg.  

Sensory testing showed decreased sensation to light touch and 
pinprick in an L-5 dermatomal pattern.  The examiner noted 
that this was not related in any way to the right lower leg 
peroneus brevis defect because this type of neurological 
deficit could only be linked to the L-5 nerve root.  The 
examiner further stated that there was no peripheral nerve in 
the area of the fascial defect that would cause the 
anatomical pattern of decreased sensation.  While his gait 
was neurologically normal during and after the examination, 
during the exam, a foot drop was noted.  Again, the examiner 
pointed out that this would not be related to the fascial 
defect.  The noted foot drop was not manifested in a normal 
manner in that the ankle was quite rigid, and the Veteran 
dragged it along.  The examiner pointed out that in a normal 
foot drop, the right foot would be "floppy" and hang down, 
requiring a high elevation of the leg to get the foot out of 
the way.  Range of motion in the lumbar spine was within 
normal limits.  Vascular studies showed no evidence of 
arterial occlusive disease in the lower extremities at rest.  

The examiner's final diagnosis includes the following:  

My diagnostic impression of [the Veteran] 
is that he is malingering and attempting 
to misstate the facts of his case for 
purposes of disability compensation.  His 
statements are not borne out by the 
evidence of record, and he had the same 
pattern of misstatement in his last 
compensation and pension examination that 
I did in August 2004.  As to the 
assertions made by his attorney that 
various physicians were confused by his 
pattern of pain, I will simply point out 
that he has been examined by orthopedic 
surgeons in the past, and these 
physicians are experts in bone disease 
but not in neurological disease and pain 
management.  The [V]eteran's case is 
quite straightforward when the entire 
body of facts is reviewed.  The entire C-
file and the BVA Remand have been 
reviewed, and the evidence of record put 
together with the history and physical 
examination makes this case very easy to 
understand.  First, the [V]eteran does 
indeed have lumbosacral degenerative disc 
disease with lumbosacral radiculopathy at 
the right L5 nerve root level at this 
time that is giving him clinical 
findings.  This is in no way related to 
his brief period of military service as 
has already been decided and ruled on in 
the Rating Decision dated 10/6/04.  There 
is no evidence for any vascular disease.  
Second, the [V]eteran has a very slight 
peroneus brevis fascial defect in the 
right lower leg.  His complaints 
concerning this fascial defect are out of 
proportion to any objective findings.  It 
should again be noted that the findings 
disappear in this area when he is 
distracted and thus strongly support that 
he is exaggerating his examination 
findings.  There is furthermore an EMG 
dated 6/5/04 that shows no peripheral 
nerve damage in that area.  It is my 
medical opinion that the fascial defect 
more likely than not existed prior to 
enlistment and that the [V]eteran was 
properly discharged for failure to meet 
procurement medical fitness standards.  
In any case, the fascial defect has 
healed with no residuals.  Any finding in 
the right lower leg at this time are all 
secondary to his lumbosacral degenerative 
disc disease and lumbosacral 
radiculopathy and none are secondary to 
the right lower leg peroneus brevis 
fascial defect.  The [V]eteran's pain 
severity complaint is also out of 
proportion to any objective findings, and 
his physiologic picture does not support 
his complaints of 8/10 pain at baseline 
or 10/10 flares.  This categorical 
statement is based on my experience as a 
pain management physician in private 
practice taking care of many patients who 
are in real pain of 8-10/10, and they are 
not as comfortable as this patient by 
far.

Analysis

The Board has considered the disability picture presented in 
the objective clinical evidence and finds that the applicable 
rating schedule can provide for no more than the 10 percent 
initial evaluation currently assigned for the Veteran's 
service-connected right lower leg peroneus brevis fascial 
defect, for the period from June 4, 2002 to the present.

Notwithstanding the Veteran's subjective complaints of 
experiencing such severe pain in his right lower extremity 
due to his fascial defect that he is unable to engage in 
prolonged standing or walking, the medical evidence does not 
present any objective clinical findings to account for these 
symptoms.  MRI studies, EMG tests, and physical examination 
of the musculature and neurology of his right lower extremity 
reveal substantially normal findings.  The Veteran is 
demonstrably able to engage his right lower extremity muscles 
to perform the necessary motions to walk, stabilize his arch, 
and flex his knee, ankle, foot, and toes.  As noted above, it 
is the opinion of the most recent examiner that the Veteran's 
complaints are out of proportion to the objective findings.  
While possible nerve entrapment was noted by an examiner, the 
neurologist who conducted recent exams specifically noted 
that EMG studies failed to show evidence of this at the level 
of the fascial hernia.  The examiner specifically opined that 
the objective findings were anatomically not attributable to 
the fascial defect, which was subsequently described as very 
slight in nature.  The VA examiner stated that the 
neurological complaints in the right lower extremity were 
linked to the DDD in the lumbar spine which was not a 
service-connected condition.  This is corroborated by MRI 
findings in the record which reflect lumbar spine 
degeneration with possible radiculopathy.  

In the absence of competent medical evidence linking the 
Veterans' neurological findings to the service-connected 
fascial defect in the right lower extremity, a separate 
evaluation is not warranted.  Simply put, the evidence does 
not show objective evidence of more significant disability to 
warrant a rating in excess of 10 percent at any time from 
June 4, 2002.  In other words, as the evidence does not 
demonstrate actual impairment or atrophy of the associated 
right peroneus brevis musculature that is a component of 
Muscle Group XI, there is no basis to assign a rating using 
the criteria contained in DC 5311.

Therefore, pursuant to DC 5326, the 10 percent evaluation 
currently assigned for the Veteran's right lower leg peroneus 
brevis fascial defect is appropriate on the basis of pain due 
to his muscle hernia, without clinical evidence of other 
injury to this muscle.

It is apparent that the primary manifestation of the right 
lower leg peroneus brevis fascial defect is subjective pain.  
However, the Board finds that such symptomatology is 
insufficient to warrant a compensable rating under any 
potentially applicable criteria as there is no evidence of 
loss of range of motion, deficits in motor strength, atrophy, 
or any indication that the this disability plays an 
appreciable role in hindering his ability to ambulate, climb, 
bend, stoop, squat, and the like.  38 C.F.R. §§ 4.40, 4,45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the Veteran's 
claims.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 4.3 (20097); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a right lower leg peroneus brevis fascial defect from June 4, 
2002 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


